           Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND )
ETHICS IN WASHINGTON,               )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                 Civil No. 20-1400 (CRC)
                                    )
U.S. DEPARTMENT OF HOMELAND         )
SECURITY,                           )
                                    )
            Defendant.              )
____________________________________)

                PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION
                 FOR SUMMARY JUDGMENT AND MEMORANDUM OF
               POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S
                    CROSS-MOTION FOR SUMMARY JUDGMENT

                                        INTRODUCTION

         Prominent among the many controversies that have marked the presidency of Donald

Trump are his frequent stays at his own properties and the attendant costs to the Secret Service of

protecting him during those stays—costs that inure to the benefit of the President. This case

concerns a Freedom of Information Act (“FOIA”) request CREW filed with the Secret Service, a

component of the U.S. Department of Homeland Security (“DHS”), to obtain additional details

about the costs to the taxpayers of one of those trips to the President’s resort in Scotland. While

the Secret Service has disclosed many details of the expenses the Secret Service incurred, it has

refused to disclose room rates and the total cost of meals and incidentals paid to the Trump

Turnberry Golf Resort, claiming they are exempt under FOIA Exemptions 7(E) and 7(F).1 The

reasoning behind its invocation of Exemption 7 is, however, fundamentally flawed.




1
    The Secret Service withheld other trip expense information that CREW does not challenge.
         Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 2 of 13




       Without question, the security and safety of the President and those who protect him are

of paramount importance. Disclosing the information at issue here, however, poses no risk to

their safety or security and DHS’s arguments to the contrary are both illogical and factually

wrong. The simple truth is that disclosing the room rates and hotel incidentals would not reveal

the size of the protective detail—the information DHS seeks to protect—which in any event does

not qualify as a law enforcement technique or procedure. As a necessary corollary, disclosure

also would cause no harm within the scope of Exemption 7(F)’s protection. Disclosure would,

however, beneficially reveal to the public the costs of essentially a forced stay at one of the

President’s expensive resorts, money that flows to the President because he has refused to divest

of his significant financial holdings. That is information the public has a right to know.

                                  FACTUAL BACKGROUND

       On July 31, 2018, Senator Tom Carper, Senator Elizabeth Warren, and the Chair and

Ranking Member of the House Committee on Oversight and Government Reform wrote to

request that the DHS Office of Inspector General (“OIG”) conduct an audit of the expenses that

the Secret Service incurred for President Trump’s visit to the Trump Turnberry Resort in

Scotland from July 14-15, 2018.2 The letter noted that during his stay at the Trump property,

President Trump “made no public appearances and played two rounds of golf.” Id. The letter

further noted that the total price tag for the trip was up to $1.2 million, “with payments to Trump

Turnberry potentially exceeding $100,000[.]” Id. The letter posed eight questions for the OIG to



2
 The congressional request can be found at https://www.carper.senate.gov/public/
_cache/files/6/3/63bf8367-b346-42e1-a366-7ee56d0e0e8a/4FEE952FBA58E348
DD5FCDF75C789F32.2018-07-31-carper-warren-cummings-letter-to-dhs-oig.pdf.
                                               2
           Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 3 of 13




answer, including how much the Secret Service had spent on meals and other incidental costs at

Trump Turnberry and the hotel room rate at the resort. Id.

        The OIG conducted the requested audit and published its report with redactions made at

the request of the Secret Service.3 The redactions include the estimated total costs for meals and

incidentals and the hotel room rates. OIG Audit at 2, 4, 5. By contrast, the total costs for hotel

rooms and other expenses, including commercial airfare and golf cart rentals, were not redacted.

Id. at 2, 3. So, for example, the OIG Audit discloses that the Secret Service spent a total of $923

to rent nine golf carts for two days. Id. at 4.

        On March 24, 2020, CREW submitted a FOIA request by email to the OIG seeking an

unredacted copy of the OGE Audit. Compl. ¶ 21. By letter dated April 1, 2020, the OIG advised

CREW that after a consultation, the Secret Service had asserted FOIA Exemptions 7(E) and 7(F)

to withhold the redacted information. This letter is Exhibit 2 to the Declaration of Camille

Callender (“Callender Decl.”) (ECF No. 9-3). No other document accompanied the response of

the OIG.

        CREW filed an administrative appeal on April 3 challenging the redactions made

pursuant to Exemptions 7(E) and (F). Compl. ¶ 24. CREW’s appeal explained that because the

redacted material consists of dollar figures for some, but not all, expenses the Secret Service had

incurred it is impossible to fathom how providing the total costs and the component costs of

meals, incidentals, and hotel rooms could reasonably be expected to endanger an individual’s life

or safety, or disclose a law enforcement technique or procedure. Id. ¶ 27. CREW further

3
 The audit is Exhibit 3 to Defendant’s Memorandum of Points and Authorities in Support of its
Motion for Summary Judgment (“D’s Mem.”) (ECF No. 9-4) and is referred to herein as “OGE
Audit.”
                                             3
         Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 4 of 13




explained the lack of a meaningful distinction between the costs included in the OIG Audit and

those that were redacted. Id.

       When DHS failed to decide CREW’s appeal within the 20-business day statutory period,

CREW filed suit on May 27, 2020, challenging all the Exemption 7(E) and 7(F) redactions. At

this point, CREW is contesting only the withholding of the room rates and the total cost of meals

and incidentals paid to the Trump Turnberry Golf Resort.

                                      LEGAL STANDARDS

       Congress enacted the FOIA to create an enforceable, statutory right of “access to official

information long shielded unnecessarily from public view.” Dep’t of Air Force v. Rose, 425 U.S.

352, 361 (1976) (citation omitted). As the Supreme Court has explained, the “core purpose” of

the FOIA is to increase “public understanding of the operations or activities of the government.”

Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 775 (1989)

(internal quotation marks omitted).

       The agency bears the burden of demonstrating that its withholdings properly fall within

one of the FOIA’s nine exemptions. Campbell v. Dep’t of Justice, 164 F.3d 20, 30 (D.C. Cir.

1998), as amended (Mar. 3, 1999); see also 5 U.S.C. § 552(a)(4)(B). Further, “[c]onsistent with

the Act’s goal of broad disclosure,” these exceptions must be narrowly construed, Dep’t of

Justice v. Tax Analysts, 492 U.S. 136, 151 (1989), and the underlying facts “viewed in the light

most favorable to the requester,” Weisberg, 705 F.2d at 1350.

       FOIA cases typically are decided on summary judgment, with the movant required to

show “there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). In the FOIA context, an agency “fully discharge[s]” its
                                                 4
        Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 5 of 13




statutory obligations, Weisberg, 705 F.3d at 1350, by providing “a detailed description of the

information withheld[.]” Hussain v. DHS, 674 F. Supp. 2d 260, 267 (D.D.C. 2009). A court may

grant summary judgment only if the agency’s submissions “describe the justifications for

nondisclosure with reasonably specific detail, demonstrate that the information withheld

logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record nor by evidence of agency bad faith.” Larson v. Dep’t of State, 565 F.3d

857, 862 (D.C. Cir. 2009).

                                          ARGUMENT

       I.      The Withheld Information Does Not Fall Within the Protection
               Of FOIA Exemption 7.

       DHS has relied on Exemptions 7(E) and 7(F) to redact information from the OIG report

that it claims would reveal the number of Secret Service personnel on the protective detail for the

Turnberry trip. See Declaration of Ronald L. Rowe, ECF No. 9-2 (“Rowe Decl.”) ¶¶ 5-14; D’s

Mem. at 10-16. Both exemption claims fail.4

       A.      DHS is Improperly Withholding Material under FOIA Exemption 7(E).

       To satisfy Exemption 7(E), an agency must show three things: (1) the records were

“compiled for law enforcement purposes,” (2) the records “would disclose techniques and

procedures for law enforcement investigations or prosecutions, or would disclose guidelines for

law enforcement investigations or prosecutions,” and (3) “such disclosure could reasonably be

expected to risk circumvention of the law.” 5 U.S.C. § 552(b)(7)(E); see also Blackwell v. FBI,


4
  DHS also invokes Exemptions 7(E) and 7(F) to redact “the description of certain protective
equipment utilized by the protective detail.” Rowe Decl. ¶ 8. CREW does not challenge those
redactions.
                                                5
           Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 6 of 13




646 F.3d 37, 42 (D.C. Cir. 2011). The agency must “provide some explanation of what

procedures are involved and how they would be disclosed”; a “near-verbatim recitation of the

statutory standard is inadequate.” CREW v. U.S. Dep’t of Justice, 746 F.3d 1082, 1102 (D.C. Cir.

2014). The agency must also “demonstrate logically how the release of the requested information

might create a risk of circumvention of the law.” Blackwell, 646 F.3d at 42.

        Here, DHS has invoked Exemption 7(E) to redact two categories of material: (1)

information purportedly “directly” revealing “the number of Secret Service personnel” on the

Turnberry trip, Rowe Decl. ¶¶ 7, 9, and (2) information that DHS claims would “indirectly”

reveal that number, id. ¶ 7, specifically “individual room rates for single and double rooms paid

at the Trump Turnberry Resort,” id. ¶ 10, the “total cost of meals and incidental expenses” for

the trip, id. ¶ 11, and the “total cost of the trip,” id. ¶ 12. This exemption claim fails for several

reasons.

        First, DHS has not shown that disclosing the number of Secret Service personnel

assigned to the Turnberry trip (either directly or indirectly) would reveal law enforcement

“techniques and procedures” or “guidelines” protected by Exemption 7(E). “The terms

‘techniques’ and ‘procedures’ refer to specific methods of law enforcement, not policy and

budgetary choices about the assignment of personnel,” such as the “historical staffing”

information DHS seeks to withhold here. Families for Freedom v. Customs & Border Protection,

837 F. Supp. 2d 287, 299 (S.D.N.Y. 2011). Nor does such historical staffing information qualify

as a law enforcement “guideline.” Id. (rejecting Exemption 7(E) claim as to “historical” data on

“Border Patrol officer staffing levels” in a particular sector because exemption does not protect



                                                   6
         Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 7 of 13




“staffing decisions defendants made years ago,” and “[r]elease of historical staffing statistics

could not reasonably be expected to risk circumvention of the law”).

       None of the cases DHS cites alter this conclusion. See D’s Mem. at 11. The documents at

issue in Whitfield v. U.S. Dep’t of Treasury, 2006 WL 2434923, at *6 (D.D.C. Aug. 22, 2006), if

disclosed would reveal “arrest location, the staging area, equipment, and the law enforcement

personnel involved in the plaintiff’s arrest,” an assessment of the “level of risk involved in [the

p]laintiff’s arrest,” and general “law enforcement procedures and strategy for conducting an

arrest”), aff’d, 255 F. App’x 533 (D.C. Cir. 2007). At issue in Williams v. Dep’t of Justice, 171 F.

App’x 857 (D.C. Cir. 2005), were documents that would reveal bank security techniques

involving use of bait money. These are in no way comparable to the historical staffing

information DHS withheld here.

       DHS also relies heavily on an unpublished, out-of-circuit district court case holding that

Exemption 7(E) protected the “number of Secret Service personnel that flew with the 2016

presidential candidates on campaign flights,” because, in the court’s view, the “redacted

information, when extrapolated, [could] enable a person to predict the number of agents assigned

to protective details in similar flight operations.” New York Times Co. v. U.S. Secret Serv., 2018

WL 722420, at *8 (S.D.N.Y. Feb. 5, 2018). Even assuming this decision reflects a correct

application of Exemption 7(E), it is distinguishable because the plaintiff there broadly sought

Secret Service staffing information for all 2016 campaign flights. Id. Disclosure of that

information arguably may have revealed recurring staffing patterns that could, in turn, be used to

“predict” the “Service’s future operations” in staffing protective details for flights. Id. Here, by

contrast, the redacted information concerns the number of Secret Service personnel on a single
                                                  7
         Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 8 of 13




trip. DHS has not plausibly demonstrated that Secret Service’s staffing levels for a single trip are

indicative of its staffing levels for comparable trips, or otherwise reveal the Secret Service’s

“techniques” “methods” or “guidelines” in staffing protective details. To the contrary, the Secret

Service has elsewhere indicated that whenever the president travels, the agency formulates a

unique security plan based on the circumstances on the ground, rather than utilizing the same

plan for every trip. See Secret Service, FAQ, https://www.secretservice.gov/about/faqs (“When

the president travels, an advance team of Secret Service agents works with the host city, state and

local law enforcement, as well as public safety officials, to jointly implement the necessary

security measures.”).

       Second, even assuming the mere number of Secret Service personnel on the Turnberry

trip could fall within Exemption 7(E), some of the information DHS has redacted would not

actually disclose that number, and thus would not be subject to protection even under DHS’s

theory. For example, DHS has withheld the “individual room rates for single and double rooms

paid at the Trump Turnberry Resort” because DHS separately released the “total paid for the

hotel rooms,” and DHS asserts that comparing that total to the individual room rates would

necessarily reveal how many Secret Service agents were on the trip. Rowe Decl. ¶ 10. That is

incorrect. Even if the room rates for single and double occupancy rooms were disclosed, it would

still be unclear how many personnel stayed in single versus double occupancy rooms, how many

personnel stayed in each double occupancy room, of the number of days members of the

protective detail stayed in each room. Thus, merely disclosing the room rates would not reveal

how many Secret Service employees were in the protective detail.



                                                  8
         Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 9 of 13




        Third, DHS’s claims are also undermined by its previous disclosure of room rates

charged to the Secret Service at other Trump properties in response to other FOIA requests. See,

e.g., David A. Fahrenthold, Jonathan O’Connell, Carol D. Leonnig, and Josh Dawsey, Secret

Service has paid rates as high as $650 a night for rooms at Trump’s properties, Washington Post,

Feb. 7, 2020, https://wapo.st/2EcE2Is; Linnaea Honl-Stuenkel, Secret Service Paid Trump’s

Doonbeg Resort $15k for Pence’s Stay, CREW, Mar. 13, 2020, https://bit.ly/2FVRCjX.

        Fourth, DHS likewise redacted the Secret Service’s “total cost of meals and incidental

expenses,” on the ground that it too could be used to determine the number of Secret Service

personnel on the Turnberry trip. Rowe Decl. ¶ 11. Since the OIG Audit provided “the rate of $92

per day for the meals and incidental expense per diem” for the trip, DHS asserts that the total

costs of meals and incidental expenses could somehow be reverse-engineered to “reveal or

suggest the number of Secret Service personnel who claimed expenses.” Id. But to determine that

number, one would also need to know the length of each employee’s trip. Although DHS asserts

“the length of the trip can be ascertained through media reports of the protectees’ travel,” id.,

such “media reports” would not be an accurate indicator of the length of the Secret Service

personnel’s stay at Turnberry because, as the OIG observed, the “Secret Service travels to

locations before, during, and after the President or other protectees are physically at the site for

site preparation and close out activities,” D’s Mem. Ex. 3 at 7 n.4 (ECF No. 9-4). The OIG

“reviewed the hotel invoices to determine the number of travel days for each of the . . . Secret

Service employees” on the Turnberry trip, id. at 7, but those invoices are not publicly available.

Moreover, the OIG adjusted the $92 per diem rate in calculating meal and incidental expenses

for the first and last travel days, see id. (“on the first and last travel days, we used 75 percent of
                                                   9
        Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 10 of 13




the [meal and incidental expense] rate, which was $69 a day”), belying DHS’s claim that “simple

division” using the $92 rate would necessarily yield the number of personnel on the trip, Rowe

Decl. ¶ 11. Further, the OIG Audit describes this cost as an estimate, further highlighting its

inconclusive nature. OIG Audit at 1, 2.

       For all these reasons, disclosing the total cost of meals and incidental expenses—even

when combined with other information in the public domain—would not reveal the number of

Secret Service personnel on the Turnberry trip. Nor could that number be “easily determined” as

a result of the disclosure. Rowe Decl. ¶ 11. Accordingly, the withheld material does not fall

within the protection of Exemption 7(E).

       B.      DHS is Improperly Withholding Material under FOIA Exemption 7(F).

       To meet its evidentiary burden under FOIA Exemption 7(F), DHS must show that

disclosure of the withheld material “could reasonably be expected to endanger the life or

physical safety of any individual.” 5 U.S.C. § 552(b)(7)(F). DHS’s Exemption 7(F) claims rest

on the erroneous assertion that disclosing the withheld information would reveal a source or

method and that revelation, in turn, “risks the safety of other current and future Secret Service

protectees, as well as Secret Service personnel, by exposing these protective operational means

and methods.” Rowe Decl. ¶ 13 (emphasis added).

       As shown above, disclosing room rates and the estimated meals and incidentals costs

would not reveal the number of personnel in the President’s protective detail, even if one accepts

the dubious proposition that historical data of this kind for one trip constitutes a law enforcement

technique or procedure. There simply is no logical connection between the withheld information

and the physical safety and security of the President and his protective detail. Absent that
                                                 10
         Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 11 of 13




connection DHS’s claimed expertise in the security issues surrounding the Secret Service’s

protective function and its “predictive judgments,” D’s Mem. at 14-15, must yield to common

sense.

         II.    DHS Has Failed to Satisfy the FOIA’s Foreseeable Harm Requirement.

         The 2015 FOIA Improvement Act codified the “foreseeable harm” standard established

administratively in 2009 by then-Attorney General Holder. Rosenberg v. U.S. Dept. of Defense,

342 F. Supp. 3d 62, 72 (D.D.C. 2018). The FOIA now provides that “[a]n agency shall . . .

withhold information under this section only if . . . (I) the agency reasonably foresees that

disclosure would harm an interest protected by an exemption described in subsection (b); or (II)

disclosure is prohibited by law.” 5 U.S.C. § 552(a)(8)(A)(i). This court has held that this

“foreseeable harm” requirement imposes a tougher standard on agencies to meet. Judicial Watch,

Inc. v. U.S. Dep’t of Commerce, 375 F. Supp. 3d 93, 100 (D.D.C. 2019) (describing the new

foreseeable-harm requirement as a “heightened standard”); see also Center for Investigative

Reporting v. U.S. Customs & Border Protection, 436 F. Supp. 3d 90, 106 (D.D.C. 2019). To

carry “this independent and meaningful burden,” id., an agency must “identify specific harms to

the relevant protected interests that it can reasonably foresee would actually ensue from

disclosure of the withheld materials” and “connect[] the harms in [a] meaningful way to the

information withheld.” Judicial Watch, Inc. v. U.S. Dep’t of Justice, 2019 WL 4644029, *5

(D.D.C. Sept. 24, 2019).

         Further, “pursuant to the FOIA Improvement Act, an agency must release a record—even

if it falls within a FOIA exemption—if releasing the record would not reasonably harm an

exemption-protected interest.” Judicial Watch, Inc. v. U.S. Dep’t of Commerce, 375 F. Supp. 3d
                                                 11
        Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 12 of 13




at 98. That is because the independent requirement was “intended to restrict agencies’ discretion

in withholding documents under FOIA.” Ctr. for Investigative Reporting, 436 F. Supp. 3d at 106.

       In determining whether disclosure would harm an “exemption-protected interest,” the

“information may not be withheld ‘merely because public officials might be embarrassed by

disclosure, because errors and failures might be revealed, or because of speculative or abstract

fears.’” S. Rep. No. 114-4, at 7 (quoting White House Memorandum for the Heads of Executive

Departments and Agencies, 74 Fed. Reg. 4683 (Jan. 21, 2009)). This ensures that agencies

“comply” not only “with the letter of” the FOIA, but also “the spirit of the law.” Ctr. for

Investigative Reporting, 436 F. Supp. 3d at 104 (quoting 162 Cong. Rec. H3717 (2016)). It also

reflects Congress’ judgment that “[n]ondisclosure should never be based on an effort to protect

the personal interests of Government officials at the expense of those they are supposed to

serve.” S. Rep. No. 114-4, at 7.

       DHS has not met the foreseeable harm standard here. It relies on speculative and abstract

fears that defy common sense. The specter of potential harm to the President and those who are

under the protection of the Secret Service obviously raises the most serious of concerns. Here,

however, those concerns are not backed up by facts that support a reasonable inference of

foreseeable harm from disclosure. Moreover, DHS concedes its showing of harm is “heavily

intertwined with the elements required for applying Exemptions 7(E) and 7(F)[.].” D’s Mem. at

18. Having failed to satisfy the substantive requirements for invoking Exemptions 7(E) and 7(F),

DHS necessarily fails to demonstrate reasonably foreseeable harm.




                                                12
       Case 1:20-cv-01400-CRC Document 10 Filed 09/02/20 Page 13 of 13




                                      CONCLUSION

       For the foregoing reasons, the Court should deny DHS’s motion for summary judgment

and grant Plaintiff’s cross-motion for summary judgment.

Dated: September 2, 2020                   Respectfully submitted,

                                            /s/ Anne L. Weismann
                                           Anne L. Weismann
                                           (D.C. Bar No. 298190)
                                           6117 Durbin Road
                                           Bethesda, MD 20817
                                           Phone: 301-717-6610
                                           Weismann.anne@gmail.com

                                           Adam J. Rappaport
                                           (D.C. Bar No. 479866)
                                           Citizens for Responsibility and Ethics
                                           in Washington
                                           1101 K Street, N.W., Suite 201
                                           Washington, D.C. 20001
                                           Phone: (202) 408-5565
                                           arappaport@citizensforethics.org

                                           Attorneys for Plaintiff




                                             13
